Exhibit 10.6

APERGY CORPORATION

EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN

(Effective as of May 9, 2018)

1. Purpose. The purposes of the Apergy Corporation Executive Officer Annual
Incentive Plan (the “Plan”) are to provide annual incentive compensation
payments (“Awards”) to designated executive officers of Apergy Corporation (the
“Company”) based on the achievement of established performance targets, to
encourage such executive officers to remain in the employ of the Company, to
assist the Company in attracting and motivating new executive officers.

2. Eligibility. The Compensation Committee of the Board of Directors of the
Company (the “Committee”) shall each year determine the Executive Officers of
the Company eligible to participate in the Plan (the “Participants”). For
purposes hereof, “Executive Officers” shall mean the Chief Executive Officer and
the Chief Operating Officer of the Company, each executive of the Company or an
Affiliate who reports directly to the Chief Executive Officer or the Chief
Operating Officer of the Company, and any other executive of the Company or an
Affiliate as may be selected by the Committee or who is an “executive officer”
of the Company within the meaning of Rule 3b-7 under the Securities Exchange Act
of 1934, as amended. As used herein, “Affiliate” shall mean each corporation
that is a member of the Company’s affiliated group, within the meaning of
Section 1504 of the Internal Revenue Code of 1986, as amended (the “Code”)
(without regard to Section 1504(b) of the Code) other than any subsidiary of the
Company that is itself a publicly held corporation as such term is defined in
Section 162(m) of the Code and the Treasury regulations issued thereunder and
any subsidiaries of such publicly held corporation subsidiary.

3. Performance Periods. Each performance period for purposes of the Plan shall
have a duration of one calendar year, commencing on January 1 and ending on the
immediately following December 31 (“Performance Period”).

4. Administration. The Committee shall have the full power and authority to
administer and interpret the Plan and to establish rules for its administration
including, without limitation, correcting any defect, supplying any omission or
reconciling any inconsistency in this Plan in the manner and to the extent it
shall deem necessary to carry this Plan into effect. All decisions of the
Committee on any question concerning the selection of Participants and the
interpretation and administration of the Plan shall be final, conclusive, and
binding upon all parties.

5. Performance Targets. On or before the 90th day of each Performance Period,
the Committee shall establish in writing one or more performance targets
(“Performance Targets”) for the Performance Period. The Performance Targets
shall in all instances be determined on the basis of one or more of the
following performance criteria, either individually, alternatively or in any
combination, and applied either to the Company as a whole or to a subsidiary,
division, affiliate, business segment or unit thereof: (a) earnings before
interest, taxes, depreciation and amortization, (b) cash flow, (c) earnings per
share, (d) operating earnings, (e) return on equity, (f) return on investment,
return on shareholders’ equity, return on capital employed, return on invested
cash, (g) total shareholder return or internal total shareholder return, (h) net
earnings, (i) sales or revenue, (j) expense targets, (k) targets with respect to
the value of common stock, (l) margins, (m) pre-tax or after-tax net income,
(n) market penetration, (o) geographic goals, (p) business expansion goals,
(q) goals based on operational efficiency, or (r) such other business or other
performance criteria determined appropriate by the Committee.



--------------------------------------------------------------------------------

6. Incentive Payout Calculation. As soon as practicable after the end of each
Performance Period, the Committee shall make a determination in writing with
regard to the attainment of the Company’s Performance Targets specified pursuant
to Section 5 for such Performance Period and shall calculate the possible payout
of incentive awards for each Participant.

7. Reduction Of Calculated Payouts. The Committee shall have the power and
authority to reduce or eliminate for any reason the payout calculated pursuant
to Section 6 that would otherwise be payable to a Participant based on the
established target Award and payout schedule.

8. Payouts. Awards shall not be paid before the Committee certifies in writing
that the Performance Targets specified pursuant to Section 5 have been
satisfied. No portion of an Award may be paid if the Performance Targets have
not been satisfied. Notwithstanding the forgoing, the Committee may, in its sole
and absolute discretion, permit the payment of Awards without regard to actual
achievement of the Performance Targets. In no event shall the payout under the
Plan to any Participant for any Performance Period exceed $2 million. Payment of
the Award determined in accordance with the Plan for each Performance Period
shall be made to a Participant in cash within two and one-half (2 1/2) months
following the Performance Period.

9. Miscellaneous Provisions.

(a) The Board of Directors of the Company shall have the right to suspend or
terminate the Plan at any time and may amend or modify the Plan with respect to
future Performance Periods prior to the beginning of any Performance Period.

(b) The Committee may adjust, upward or downward, the Performance Targets to
reflect (i) a change in accounting standards or principles, (ii) a significant
acquisition or divestiture, (iii) a significant capital transaction, or (iv) any
other unusual, nonrecurring items which are separately identified and quantified
in the Company’s audited financial statements, so long as such accounting change
is required or such transaction or nonrecurring item occurs after the goals for
the fiscal year are established, and such adjustments are stated at the time
that the performance goals are determined. The Committee may also adjust, upward
or downward, as applicable, the Performance Targets to reflect any other
extraordinary item or event, so long as any such item or event is separately
identified as an item or event requiring adjustment of such targets at the time
the Performance Targets are determined, and such item or event occurs after the
targets for the fiscal year are established.

(c) Nothing contained in the Plan or any agreement related hereto shall affect
or be construed as affecting the terms of the employment of any Participant
except as specifically provided herein or therein. Nothing contained in the Plan
or any agreement related hereto shall impose or be construed as imposing any
obligation on (i) the Company or any Affiliate to continue the employment of any
Participant or (ii) any Participant to remain in the employ of the Company or
any Affiliate. The Company reserves the right to make bonus or other incentive
awards to Participants under other plans maintained by the Company or otherwise
as determined by the Company in its sole discretion.

(d) No person shall have any claim to be granted an Award under the Plan and
there is no obligation of uniformity of treatment of eligible employees under
the Plan. Awards under the Plan may not be assigned or alienated.

(e) The Company or Affiliate, as applicable, shall have the right to deduct from
any Award to be paid under the Plan any federal, state or local taxes required
by law to be withheld with respect to such payment.

 

2



--------------------------------------------------------------------------------

(f) It is intended that the Awards granted under the Plan shall be exempt from,
or in compliance with, Section 409A of the Code. In the event any of the Awards
issued under the Plan are subject to Section 409A of the Code, it is intended
that no payment or entitlement pursuant to this Plan will give rise to any
adverse tax consequences to a Participant under Section 409A of the Code. The
Plan shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of, or excise tax under, Section 409A
of the Code. Neither the Company nor its current or former employees, officers,
directors, representatives or agents shall have any liability to any current or
former Participant with respect to any accelerated taxation, additional taxes,
penalties, or interest for which any current or former Participant may become
liable in the event that any amounts payable under the Plan are determined to
violate Section 409A.

(g) Notwithstanding anything herein to the contrary, to the extent required by
Section 409A of the Code and Treasury regulations, upon a termination of
employment (other than as a result of death) of a person determined by the Board
of Directors of the Company (or a committee of the Board of Directors as such
body shall delegate) to be a “specified employee” (within the meaning of
Section 409A of the Code), distributions determined, in whole or in part, to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code shall be delayed until six months after such
termination of employment if such termination constitutes a “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
Treasury regulations issued thereunder) and such distribution shall be made at
the beginning of the seventh month following the date of the specified
employee’s termination of employment.

10. Adoption. The Plan was adopted by the Board of Directors of the Company on
April 18, 2018 effective as of May 9, 2018 and approved by the Board of
Directors of Dover Corporation on April 18, 2018.

 

3